HARDIN, P. J.
The jury. Were instructed that, unless fraudulent intent was found to exist on the part of both defendants, the mortgage should be found to be valid. The evidence is sufficient to sustain the finding that the mortgage was fraudulent as to both mortgagor and mortgagee, and made to hinder and delay the collection of the debt represented by the plaintiff, as receiver. Billings v. Russell, 101 N. Y. 227, 4 N. E. 531; Baldwin v. Short, 125 N. Y. 553, 26 N. E. 928; Plow Co. v. Wing, 85 N. Y. 421. We think the plaintiff, as receiver, was in position to attack the mortgage. Code, § 2469 ; Alden v. Clark, 86 Hun, 357, 33 N. Y. Supp. 454; Stephens v. Perrine, 143 N. Y. 482, 39 N. E. 11. The action was to recover damages sustained by fraud. Oil Co. v. Everest, 30 Hun, 586; Quinby v. Strauss, 90 N. Y. 664; Murtha v. Curley, Id. 372; Pilcher v. Levino, 80 Hun, 399, 30 N. Y. Supp. 314; Mandeville v. Avery, 124 N. Y. 377, 26 N. E. 951. We think none of the exceptions taken upon the trial present an error requiring us to interfere with the verdict.
Judgment and order affirmed, with costs. All concur.